Name: COMMISSION REGULATION (EC) No 2216/95 of 19 September 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 21 . 9 . 95 EN Official Journal of the European Communities No L 224/ 1 I whose publication is obligatory) COMMISSION REGULATION (EC) No 2216/95 of 19 September 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1762/95 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1995. For the Commission Mario MONTI Member of the Commission (&gt;) OJ No L 302, 19 . 10 . 1992, p. 1 . (2 OJ No L 253, 11 . 10 . 1993, p. 1 . h) OJ No L 171 , 21 . 7. 1995, p. 8 . No L 224/2 EN Official Journal of the European Communities 21 . 9 . 95 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 24,79 139,59 224,57 329.89 161,44 964.90 46.90 19.91 20,31 181,60 50 599,12 7 534,60 52,55 3 998,87 4 873,07 1.30 Onions (other than seed) 0703 10 19 a) b) c) 11,91 67,08 107,92 158,54 77,59 463,72 22,54 9,57 9,76 87,27 24 317,58 3 621,08 25,26 1 921,83 2 341,96 1.40 Garlic 0703 20 00 a) b) c) 69,68 392,35 631,21 927,26 453,77 2 712,13 131,83 55,96 57,10 510,43 142 223,93 21 178,24 147,71 1 1 240,03 13 697,22 1.50 Leeks ex 0703 90 00 a) b) c) 42,20 237,62 382,28 561,57 274,82 1 642,54 79,84 33,89 34,58 309,13 86 134,84 12 826,14 89,46 6 807,28 8 295,42 1.60 Cauliflowers ex 070410 10 ex 0704 10 90 a) b) c) 129,66 730,08 1 174,55 1 725,44 844,38 5 046,73 245,31 104,13 106,25 949,81 264 650,32 39 408,47 274,86 20 915,45 25 487,78 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 302,43 486,54 714,74 349,78 2 090,54 101,61 43,14 44,01 393,45 109 628,02 16 324,46 113,86 8 663,96 10 557,99 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 33,87 190,71 306,82 450,72 220,57 1 318,32 64,08 27,20 27,75 248,11 69 132,40 10 294,35 71,80 5 463,57 6 657,96 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. Botrytis (L.) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 79,26 446,29 717,99 1 054,74 516,16 3 085,02 149,95 63,66 64,95 580,61 161 778,38 24 090,05 168,02 12 785,43 15 580,46 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 81,30 457,78 736,47 1 081,89 529,45 3 164,42 153,81 65,29 66,62 595,55 165 942,24 24 710,08 172,34 13 114,50 15 981,47 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 90 a) b) c) 156,73 882,50 1 419,77 2 085,67 1 020,67 6 100,37 296,52 125,87 128,43 1 148,11 319 903,17 47 636,05 332,25 25 282,12 30 809,04 1.120 Endives ex 0705 29 00 a) b) c) 21,82 1 22,86 197,66 290,37 142,10 849,30 41,28 17,52 17,88 159,84 44 537,02 6 631,91 46,26 3 519,78 4 289,24 1.130 Carrots ex 0706 10 00 a) b) c) 28,30 159.35 256.36 376,60 184,30 1 101,52 53,54 22,73 23,19 207,31 57 763,41 8 601,42 59,99 4 565,07 5 563,04 1.140 Radishes ex 0706 90 90 a) b) c) 39,42 221,96 357,10 524,58 256,71 1 534,34 74,58 31,66 32,30 288,77 80 460,56 11 981,20 83,56 6 358,84 7 748,95 1.160 Peas (Pisum sativum) 0708 10 10 0708 10 90 a) b) c) 251,85 1 418,09 2 281,43 3 351,45 1 640,11 9 802,65 476,47 202,27 206,37 1 844,89 514 050,70 76 546,11 533,88 40 625,70 49 506,89 21 . 9 . 95 EN Official Journal of the European Communities No L 224/3 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 10 ex 0708 20 90 a) b) c) 219,25 1 234,56 1 986,17 2 917,71 1 427,85 8 534,02 414,81 176,09 179,66 1 606,13 447 523,57 66 639,71 464,79 35 368,02 43 099,83 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 10 ex 0708 20 90 a) b) c) 108,70 612,06 984,68 1 446,51 707,89 4 230,91 205,65 87,30 89,07 796,27 221 868,66 33 037,95 230,43 17 534,40 21 367,59 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 522,70 840,92 1 235,33 604,54 3 613,20 175,63 74,55 76,07 680,02 189 476,24 28 214,47 196,79 14 974,41 18 247,96 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c) 115,68 651,36 1 047,91 1 539,40 753,34 4 502,59 218,86 92,91 94,79 847,40 236 115,60 35 159,43 245,23 18 660,34 22 739,68 1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 319,47 1 798,84 2 893,99 4 251,31 2 080,48 12 434,65 604,41 256,58 261,78 2 340,24 652 072,39 97 098,60 677,23 51 533,63 62 799,40 1.200.2  other ex 0709 20 00 a) b) c) 114,14 642,69 1 033,96 1 518,91 743,31 4 442,65 215,94 91,67 93,53 836,12 232 972,30 34 691,37 241,96 18 41 1,92 22 436,96 1.2.10 Aubergines (eggplants) 0709 30 00 a) b) c) 233,29 1 313,60 2 113,33 3 104,51 1 519,27 9 080,39 441,37 187,36 191,16 1 708,95 476 175,25 70 906,16 494,55 37 632,38 45 859,20 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 59,79 336,66 541,62 795,65 389,37 2 327,19 113,12 48,02 48,99 437,98 122 037,97 18 172,39 126,75 9 644,72 11 753,16 1.230 Chantarelles 0709 51 30 a) b) c) 258,88 1 457,68 2 345,12 3 445,02 1 685,90 10 076,33 489,78 207,91 212,13 1 896,39 528 402,56 78 683,21 548,79 41 759,93 50 889,08 1.240 Sweet peppers 0709 60 10 a) b) c) 76,31 429,67 691,26 1 015,47 496,94 2 970,14 144,37 61,29 62,53 558,99 155 753,84 23 192,95 161,76 12 309,31 15 000,25 1.250 Fennel 0709 90 50 a) b) c) 73,55 414,14 666,27 978,76 478,98 2 862,77 139,15 59,07 60,27 538,78 150 123,64 22 354,57 155,92 1 1 864,35 14 458,02 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 65,13 366,74 590,02 866,74 424,16 2 535,13 123,22 52,31 53,37 477,12 132 941,98 19 796,09 138,07 10 506,48 12 803,30 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 83,78 471,74 758,94 1 114,89 545,60 3 260,95 158,50 67,29 68,65 613,72 171 004,20 25 463,84 177,60 13 514,55 1 6 468,97 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 44,49 250,50 403,01 592,02 289,72 1 731,61 84,17 35,73 36,45 325,89 90 805,51 13 521,64 94,31 7 176,41 8 745,24 No L 224/4 EN Official Journal of the European Communities 21 . 9 . 95 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) b) c) 128,21 721,94 1 161,46 1 706,21 834,97 4 990,48 242,57 102^7 105,06 939,22 261 700,51 38 969,22 271,80 20 682,33 25 203,70 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 109,96 619,17 996,12 1 463,31 716,11 4 280,04 208,04 88,31 90,11 805,51 224 444,95 33 421,58 233,10 17 738,00 21 615,71 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c) 26,95 151,75 244,13 358,63 175,51 1 048,97 50,99 21,64 22,08 197,42 55 007,91 8 191,10 57,13 4 347,30 5 297,67 2.60.2  Navels, Navelines, Navelates, Salustianas , Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c) 41,86 235,72 379,22 557,08 272,62 1 629,41 79,20 33,62 34,30 306,66 85 446,38 12 723,62 88,74 6 752,87 8 229,12 2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c) 45,30 255,05 410,32 602,76 294,98 1 763,02 85,69 36,38 37,12 331,81 92 452,89 13 766,95 96,02 7 306,60 8 903,90 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines ex 0805 20 1 1 ex 0805 20 21 a) b) c) 53,21 299,61 482,02 708,09 346,52 2 071,08 100,67 42,73 43,60 389,78 108 607,46 16 172,49 112,80 8 583,31 10 459,70 2.70.2  Monreales and Satsumas ex 0805 20 13 ex 0805 20 23 a) b) c) 49,38 278,04 447,32 657,12 321,58 1 922,01 93,42 39,66 40,46 361,73 100 790,01 15 008,41 104,68 7 965,49 9 706,82 2.70.3  Mandarines and wilkings ex 0805 20 15 ex 0805 20 25 a) b) c) 82,37 463,80 746,17 1 096,13 536,42 3 206,07 155,84 66,15 67,50 603,39 168 126,23 25 035,29 174,61 13 287,10 16 191,80 2.70.4  Tangerines and others ex 0805 20 17 ex 0805 20 19 ex 0805 20 27 ex 0805 20 29 a) b) c) 59,11 332,81 535,43 786,55 384,92 2 300,57 111,82 47,47 48,43 432^7 120 642,05 17 964,53 12530 9 534,40 11 618,72 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 103,24 581,34 935,27 1 373,92 672,36 4 018,58 195,33 82,92 84,60 756,31 210 734,20 31 379,95 218,86 16 654,43 20 295,26 21 . 9 . 95 EN Official Journal of the European Communities No L 224/5 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Ut Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 10 ex 0805 40 90 a) b) c) 47,51 267,53 430,40 632,26 309,41 1 849,30 89,89 38,16 38,93 348,04 96 977,42 14 440,69 100,72 7 664,18 9 339,64 2.90.2  pink ex 0805 40 10 ex 0805 40 90 a) b) c) 53,51 301,30 484,74 712,09 348,48 2 082,79 101,24 42,98 43,85 391,99 109 221,43 16 263,91 113,44 8 631,83 10 518,83 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 30 0806 10 61 0806 10 69 a) b) c)       2.110 Water melons 0807 10 10 a) b) c) 15,76 88,72 142,73 209,68 102,61 613,29 29,81 12,65 12,91 115,42 32 160,95 4 789,01 33,40 2 541,70 3 097,34 2.120 Melons (other than water melons) : l 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendrai , Futuro ex 0807 10 90 a) b) c) 39,10 220,16 354,19 520,31 254,63 1 521,86 73,97 31,40 32,04 286,42 79 806,38 1 1 883,78 82,89 6 307,14 7 685,95 2.120.2  other ex 0807 10 90 a) b) c) 88,48 498,23 801,56 1 177,51 576,24 3 444,08 167,41 71,06 72,51 648,19 180 607,62 26 893,87 187,58 14 273,52 17 393,85 2.140 Pears 2.140.1 Pears  Nashi (.Pyrus pyrifolia) ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 10 ex 0808 20 31 ex 0808 20 37 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 77,42 435,93 701,33 1 030,26 504,18 3 013,40 146,47 62,18 63,44 567,13 158 022,74 23 530,80 164,12 12 488,62 15 218,76 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 87,78 494,26 795,18 1 168,12 571,65 3 416,64 166,07 70,50 71,93 643,02 179 168,64 26 679,59 186,08 14 159,79 17 255,27 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 56,79 319,77 514,45 755,73 369,83 2 210,43 107,44 45,61 46,53 416,01 115 914,64 17 260,58 120,39 9 160,79 11 163,44 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 194,87 1 097,26 1 765,27 2 593,21 1 269,05 7 584,89 368,68 156,51 159,68 1 427,50 397 751,11 59 228,20 413,10 31 434,48 38 306,38 No L 224/6 | EN 1 Official Journal of the European Communities 21 . 9 . 95 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ \ \ 2.190 Plums a) 82,26 1 094,67 155,63 602,59 25 001,86 13 269,36 0809 40 10 b) 463,18 535,70 66,07 167 901,71 174,38 16 170,18 0809 40 40 c) 745,1 7 3 201,79 67,41 I I 2.200 Strawberries a) 362,04 4 817,81 684,95 2 652,08 110 037,35 58 400,67 0810 10 10 b) 2 038,54 2 357,71 290,77 738 963,46 767,47 71 167,65 0810 10 90 c) 3 279,62 14 091,61 296,66 I \ 2.205 Raspberries a) 762,88 10 151,95 1 443,30 5 588,39 231 867,46 123 060,17 0810 20 10 b) 4 295,56 4 968,10 612,69 1 557 122,00 1 617,20 149 962,37 \ c) 6 910,72 29 693,43 625,12 I \ 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 931,84 274,65 1 063,43 44 122,53 23 417,37 0810 40 30 b) 817,41 945,39 116,59 296 307,94 307,74 28 536,65 I c) 1 315,06 5 650,42 118,96 I I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 111,71 1 486,61 211,35 818,34 33 953,81 18 020,47 0810 90 10 b) 629,03 727,51 89,72 228 019,13 236,82 21 959,93 I c) 1 011,98 4 348,19 91,54 \ 2.230 Pomegranates a) 137,08 1 824,16 259,34 1 004,15 41 663,20 22 112,12 ex 0810 90 85 b) 771,85 892,69 110,09 279 792,09 290,59 26 946,05 I c) 1 241,76 5 335,48 112,32 I 2.240 Khakis (including Sharon fruit) a) 222,59 2 962,10 421,12 1 630,56 67 653,40 35 906,03 ex 0810 90 85 b) 1 253,34 1 449,57 178,77 454 331,08 471,86 43 755,45 c) 2 016,38 8 663,83 182,40 I I 2.250 Lychees a) 420,10 5 590,48 794,80 3 077,42 127 684,91 67 766,85 ex 0810 90 30 b) 2 365,48 2 735,83 337,40 857 476,84 890,56 82 581,37 c) 3 805,60 16 351,59 344,24